DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VII, illustrated in Figure 13, in the reply filed on 8/5/21 is acknowledged.  Applicant alleges that Species VII relate to claims 1-9 and 14-20, however Examiner respectfully disagrees.  
Regarding claims 3-5,
Claim 3 recites “wherein the circumferential surface of the drum further defines a third pattern that surrounds the second pattern and that is surrounded by the plurality of first patterns”, however as illustrated in Figure 13 the elected embodiment of Species VII does not include the “third pattern” defined by claims 3-5. 
Regarding claims 6-7,
Claim 6 recites “wherein the plurality of first patterns are arranged about the second pattern and contact each other”, however as illustrated in Figure 13 the elected embodiment of Species VII the plurality of first patterns are separated at least by the space comprising sub through holes (340), therefore the plurality of first patterns arranged about the second pattern do not contact each other as defined by claims 6-7.
For at least the above reasons, Examiner maintains that the election of Species VII is drawn to claims 1-2, 8-9, and 14-20.
Claims 3-7 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-VI and VIII, there being no without traverse in the reply filed on 8/5/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 19 recites “wherein the circumferential surface of the drum comprises a recessed surface that has a same shape as an edge region of the second pattern, and wherein an area of the recessed surface is less than an area of the edge region of the second pattern” and claim 20 recites “wherein the through hole is located at a center of the recessed surface”, however there is inadequate supportive description within the specification that provides any explanation as to the claimed configuration of said 
“In some implementations, the circumferential surface of the drum may include a recessed surface that has a same shape as an edge region of the second pattern, where an area of the recessed surface is less than an area of the edge region of the second pattern.  In some examples, the through hole may be located at a center of the recessed surface.” [¶0077],
however said “recessed surface” is not labelled nor illustrated in any of the figures.  It is unclear how “the through hole is located at a center of the recessed surface” given that independent claim 1 defines that the through hole is located at the second pattern.  None of the prior art available fairly teaches or suggests such a feature, and the operation of such a feature would not be obvious to one having ordinary skill in the art at the time of invention. Given an absence of working examples within the disclosure of the instant application, the inventor provides insufficient direction for one having ordinary skill in the art to fairly predict how to make and/or use the full scope of the claimed invention without undue experimentation.  On this basis, a conclusion of lack of enablement is reached. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14,
each of the plurality of first patterns toward the interior of the drum”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/054275 to Wildung et al. (“Wildung”, machine translation provided for citation).
Regarding claim 1,
Wildung discloses a drum (1) of a washing machine configured to receive laundry and to perform washing or dehydration [see Fig. 1], the drum comprising:  
a circumferential surface that defines: 
a plurality of first patterns (6) that protrude from the circumferential surface toward an interior of the drum, 
a second pattern (27) that is recessed from the circumferential surface toward an exterior of the drum and that is surrounded by the plurality of first patterns, and 

Regarding claim 2,
Wildung discloses the drum according to claim 1, wherein an area of the plurality of first patterns (6) is greater than an area of the second pattern (27) [see Fig. 4-5].  
Regarding claim 8,
Wildung discloses the drum according to claim 1, wherein the plurality of first patterns (6) are arranged about the second pattern (27) and spaced apart from each other [see Fig. 4; page 11, lines 1-3].  
Regarding claim 15,
Wildung discloses the drum according to claim 1, wherein the through hole (25) is defined at a center of the second pattern (27) [see Fig. 4-5].  
Regarding claim 16,
Wildung discloses the drum according to claim 15, wherein the through hole extends from the circumferential surface toward an exterior of the drum to an outermost position of the second pattern by a protrusion length [see Fig. 5; page 11, lines 16-24].  
Regarding claim 17,
Wildung discloses the drum according to claim 1, wherein an edge of the second pattern (27) has a circular shape [see Fig. 4].  
Regarding claim 18,
Wildung discloses the drum according to claim 17, wherein the second pattern has a cone shape that is recessed from the circumferential surface toward an exterior of the drum [see Fig. 4-5; page 11, lines 16-20].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 03/054275 to Wildung et al. (“Wildung”, machine translation provided for citation) as applied to claim 1 above, and further in view of US Pub. 2014/0096570 to Jang et al. (“Jang”).
Regarding claim 9,
Wildung discloses the drum according to claim 1, but does not teach a sub through hole at a space defined between two first patterns of the plurality of first patterns that face each other.  However, it is old and well-known in the art to provide such a sub through hole between two first patterns of a plurality of first patterns that face each other.  For example, Jang similarly discloses a drum of a washing machine, the drum comprising a circumferential surface that defines a plurality of first patterns (54) spaced apart from each other and that protrude from the circumferential surface toward an interior of the drum, wherein each of the plurality of first patterns is surrounded by a total of twelve through-holes (56), including at least one through-hole located at a space between two first patterns of the plurality of first patterns that face each other [see Fig. 6; ¶0062].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the drum of Wildung such that it .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 03/054275 to Wildung et al. (“Wildung”, machine translation provided for citation).
Regarding claim 14,
	Wildung discloses the drum according to claim 1, wherein Wildung teaches that a protrusion length (H) of each of the plurality of first patterns toward the interior of the drum is preferably one fifth to one twelfth of its diameter [page 11, lines 4-7].  Figure 5 of Wildung appears to show that a protrusion length of the plurality of first patterns toward the interior of the drum is greater than a protrusion length of the second pattern toward the exterior of the drum, however said feature is not explicitly taught within the specification.  The relative protrusions lengths of the respective first patterns and second pattern would be obvious as being known result effective variables, as they would affect the draining/drying efficiency of the drum as well as the protection of clothes during operation [page 11, lines 3-24], and is thus obvious to determine an optimal ratio of said protrusion lengths, through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to determine the relative protrusions lengths of the respective first patterns and second pattern by utilizing routine experimentation since it has been known to optimize the . In re Boesch 205 USPQ 215 (see MPEP 2144.05).  Additionally, one having ordinary skill in the art at the time of filing would recognize that any potential difference between Wildung and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Concrete Unlimited Inc. v. Cementcraft Inc.  227 USPQ 784 (Fed. Cir. 1985); In re Kuhle 188 USPQ 7 (CCPA 1975).  
Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711